ORDER
PER CURIAM.
Thomas Knowles (Defendant) appeals from the judgment entered upon his conviction by a jury of attempted robbery in the second degree, Sections 569.030 and 564.011, RSMo 2000, and assault in the third degree, Section 565.070.1(1), RSMo 2000. Defendant was sentenced to concurrent terms of five years’ imprisonment in the Missouri Department of Corrections and six months in the Jefferson County Jail.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).